 

 

Case 20-10343-LSS Doc 4738 Filed 05/21/21 Page 1 of 3

 

d SY
Z, Of ms,
hy, AY
2 re
Us ly
VICTIMS IMPACT STATEMENT FOR_ASSAULTED tS SHeuganc “No,
Case # SA- Ore Os
“Loy
Map?

Your Honor , If it is all right, I would respectfully request to
address the Court and The Boy Scouts Organization itself.

You don't know me, But you have allowed me to be abused
sexually and physically by you organization.

Between 1974 and 1976 I was repeatedly sexually abused by
two of your Scout Masters, who are also Decorated Police Officers.
The assaults took place at Camp Yawgoo in Rockville Rhode Island
and several times in the basement of the Immaculate Conception Church
and in a room at the Franklin Gardens Motel..

I trusted these two individuals, Two trusted Leaders. Especially
because they were also Police Officers, Detectives with numerous
Commendations for The westerly Police Department in Westerly R.I.

The first assault occured while on a nature walk at Camp

Yawgoo and continued for awhile after. I trusted Ee anc
>< 2<2s¢ they were community leaders and senior

Scout Leaders.

1 remember I (ey

I remember the blod and severe pains, And 46+ years later
I am forced to recall the trauma when I hear stories from other
Survivors.
I notified several people over the years and to date no
one has been held accountable for any abuse. Further to be told
that this was “Bull shit" that these are good men and law enforcement

officers.

; and Scout Masters
As well as Chief of Police

x offender Therapists

 
 

Case 20-10343-LSS Doc 4738 Filed 05/21/21 Page 2 of 3

(2)

In the updates from my attorney, I am being informed that
theBoy Scouts of america want to settle for pennies on the dollar.
I personally find this not only unacceptable , but also disrespectful

and insulting to all parties involved.
Sexual assault survivors are given $25,000.00 by the state

after a defendant is convicted in court for a single assault. I
was raped repeatedly over a two year span and they had immunity
and ascended the ranks.

I SIT UNDER OATH TODAY AND TELL YOU THIS WITH A HEAVY HEART.

I did not agree to be permanently scarred and permanently
damagaed, sexually violated with objects and/or publically embarassed
by them or any other entity everytime I hear thier names or what
they represent.

Just because these individuals were considered responsible
adults and police officersw does not mean that they are exempt or
responsible for the damage they caused.

The defendants in this case have attempted to minimalize
the case comparison to other cases , It must be serious if 190,000
men ahve come forward ex pressing concerns to what has occured.

Or better yet, has been occuring since the 1960s.

Law enforcement who are scout leaders does not excuse or
lessen the severity of what happened to me and others. It should
not weaken this closure , or the severity of the penalty, punishment
or restitution.

If someone like myself from a middie class family was accused
of these felonies and displayed no remorse or accountability other
than concealment with a job. The punishment would be $25,000.00
to the victim and 10-50 years for the defendant. Not to mention
a life long registration as a sex offender.

The fact that these two were poliee officers, scout leaders

should not be a reason for leniency or excuse.
Case 20-10343-LSS Doc 4738 Filed 05/21/21 Page 3 of 3

(3)

What has been done in the last 46+ years, does this warrant
immunity or leniency ? Or that they were promoted andgiven a pension
and quietly dismissed?

To conclude I want to respectfully Thank you , the support
group and my fellow survivors who have had the courage to come forward
and hold these perpetrators responsible. I would like to thank the
medical personnel who treat these victims and the mental health
workers who counsel the survivors. The Therapists who offer treatment
for the offender and the ones who assist us in never offending anyone
else.

I want to recognize my parents, family and the thousands
of survivors hwo came forward. I stand shoulder to shoulder with
them and let them know that they are not alone.

I PRAY that writing this to you will address the fact that
even though the rapes occured decades ago, I still suffer today,

46 years later.

Please allow Justice to prevail and that this cover up be

finally justified. Order the parties responsible to step up and

take an accountability for their actions.

Thank yo for your time in this matter.

CC: filex?

 
